—In an action, inter alia, to recover damages based upon a breach of an insurance contract, (1) the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), dated April 21, 1997, as granted the motion of the defendant Westport Insurance Corp. to dismiss the complaint insofar as asserted against it, and (2) the defendant Westport Insurance Corp. cross-appeals from stated portions of the same order.
Ordered that the cross appeal is dismissed, without costs or disbursements, on the ground that the cross-appellant is not aggrieved by the portion of the order cross-appealed from (see, CPLR 5511; Parochial Bus Sys. v Board of Educ., 60 NY2d 539); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court’s conclusion that the failure to provide timely notice of loss as required by the insurance policy precluded coverage under the policy (see, Unigard Sec. Ins. Co. v North Riv. Ins. Co., 79 NY2d 576; Colonial Woods Condominium v Hanover Ins. Co., 245 AD2d 329).
The parties’ remaining contentions are without merit. Pizzuto, J. P., Santucci, Altman and Luciano, JJ., concur.